 

Vantage Health, Inc.

 

DIRECTOR RETAINER AGREEMENT

 

THIS RETAINER AGREEMENT (this “Agreement”) is entered into by and between
Vantage Health, Inc., a Nevada corporation (the “Company”), and William S. Rees,
Jr. (“Director”) as of 16 December 2013.

 

WHEREAS, Director has been elected as a director of the Company for a term
ending on 31 December 2016; and

 

WHEREAS, the Company wishes to compensate Director as consideration for his
expected service as a director;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

1. Services Provided.

 

1.1 General. Director agrees, subject to Director’s continued status as a
director as determined by the stockholders of the Company, to serve as a member
of the board of directors of the Company (the “Board”) and to provide those
services (the “Services”) required of a director under the Company’s Articles of
Incorporation and bylaws (“Charter and Bylaws”), as both may be amended from
time to time, and under the corporate law of the State of Nevada, the federal
securities laws and other state and federal laws and regulations, as applicable.

 

1.2 Meetings. The Company anticipates holding four to six Board meetings per
year, and occasional interim teleconference Board updates on an as needed basis.

 

2. Nature of Relationship. Director is an independent contractor of the Company
and will not be deemed an employee of the Company for purposes of employee
benefits, income tax withholding, F.I.C.A. taxes, unemployment benefits or
otherwise. Director shall not hold himself out as an agent of the Company, nor
enter into any agreement, nor incur any obligations on the Company’s behalf.

 

3. Company Information. The Company will supply to Director, at the Company’s
expense:

 

(a) periodic briefings on the business and operations of the Company,

 

(b) “Director packages” for each board and committee meeting, at a reasonable
time before each meeting – including for any update teleconferences held on an
as needed basis,

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 1/7

 

 

(c) copies of minutes of all stockholders’, directors’ and committee meetings,
independent of if said meetings were physical or virtual in nature,

 

(d) any other materials that are required under the Board or Company Charter and
Bylaws or the charter of any committee(s) on which the director serves, and

 

(e) any other materials which may, in the reasonable judgment of Director, be
necessary or desirable for performing the Services.

 

4. Representations, Warranties, and Covenants of Director.

 

(a) Director represents and warrants that the performance of the Services will
not violate any agreement to which Director is a party, compromise any rights or
trust between any other party and Director, or create a conflict of interest.

 

(b) Director agrees not to enter into any agreement during the term of this
Agreement that will create a conflict of interest with this Agreement.

 

(c) Director further agrees that he will comply with all applicable state and
federal laws and regulations, including Section 10 and Section 16 of the
Securities and Exchange Act of 1934 and the rules promulgated thereunder.

 

5. Compensation.

 

5.1 Retainer. The Company shall pay Director a nonrefundable cash retainer of $0
per calendar quarter during the initial year of this Agreement (the “Retainer”),
payable quarterly in advance. As the Company matures, this will be set on an
annual basis.

 

5.2 Initial Warrant Stock Grant. The Company will provide an initial warrant
grant of 2,000,000 shares, priced as of the closing price on the day of
execution of this Agreement, as set forth in the initial paragraph, which
warrant shall be exercisable for a period of five (5) years. Subsequent grants
will be subject to Board discretion.

 

5.3 Expenses. The Company will reimburse Director for all reasonable expenses
incurred in the performance of the Services promptly upon submission of invoices
and receipts for such expenses in a form in accordance with the Company’s
generally applicable policies.

 

6. Indemnification and Insurance.

 

(a) The Company shall execute, concurrently with the execution of this
Agreement, an indemnification agreement in favor of Director substantially in
the form attached hereto as Exhibit A.

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 2/7

 

 

(b) In addition, the Company shall, at its expense and within 30 days, cause
Director to be covered as an insured under a directors’ and officers’ (D&O)
liability insurance policy commercially reasonable as to coverage limitations
and amounts, taking into account the Company’s business and stage of
development, and shall promptly provide a complete copy to Director of said D&O
policy as soon as it is issued, as well as complete copies of any and all
modifications, additions, or deletions to said D&O policy for the duration of
the period in which Director is serving.

 

7. Term and Termination.

 

(a) This Agreement shall be effective beginning on the date hereof and
continuing until the last day of Director’s current term as a director of the
Company, unless earlier terminated pursuant to Section 7(b) of this Agreement.
This Agreement shall be automatically renewed on the date of Director’s
reelection as a director of the Company for the period of such new term unless
the Board determines, prior to the beginning of such new term, not to renew this
Agreement.

 

(b) This Agreement shall automatically terminate upon the death or disability of
Director or upon his resignation or removal from the Board. For purposes of this
Section 7(b), “disability” shall mean the inability of Director to perform the
Services for a period of at least 180 consecutive days.

 

(c) In the event of any termination of this Agreement, Director agrees to return
any materials received from the Company pursuant to Section 3 (Company
Information) of this Agreement except as may be necessary to fulfill any
outstanding obligations hereunder. Any materials to be returned shall be done at
the sole expense of the Company, and shall be described to Director, or his
authorized agent, in a written manner that would permit their identification.

 

(d) Upon termination of this Agreement, the Company shall promptly pay Director
all unpaid compensation and expense reimbursements accrued through the date of
termination, if any.

 

8. Confidentiality. Director shall, concurrently with the execution of this
Agreement, enter into a Confidentiality Agreement with the Company substantially
in the form attached hereto as Exhibit B.

 

9. Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and, except as otherwise expressly provided
herein, neither this Agreement, nor any of the rights, interests or obligations
hereunder shall be assigned by either of the parties hereto without the prior
written consent of the other party.

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 3/7

 

 

10. General.

 

10.1 Governing Law. This Agreement will be construed in accordance with and
governed by the laws of the State of Nevada, without giving effect to the
conflict of law principles of the State of Nevada.

 

10.2 Notices. All notices and other communications required or permitted
hereunder will be in writing and will be delivered by hand or sent by overnight
courier, fax or e-mail to:

 

if to the Company:

 

Vantage Health, Inc.

2395 Broadway Street

Redwood City, CA 94063

 

Attention:

 

J. Jeremy Barbera

Chairman and Chief Executive Officer

 

if to Director:

 

William S. Rees, Jr.

P. O. Box 1003

McLean, VA 22101

 

Each party may furnish an address substituting for the address given above by
giving notice to the other parties in the manner prescribed by this Section 10.2
(Notice). All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 4/7

 

 

10.3 Disputes. In the event that the moving party seeks monetary or other
non-injunctive relief, any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under the then- prevailing
Arbitration Rules for Complex Commercial Transactions. Arbitration of any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be conducted by a single Arbitrator in Fairfax County, Virginia,
United States. The arbitration shall be conducted in the English language.
Relevant documents in other languages shall be translated into English if the
Arbitrator so directs. In arriving at the award, the Arbitrator shall make every
effort to find a solution to the dispute in the provisions of the Agreement and
give full effect to all parts thereof. However, if a solution cannot be found in
the provisions of the Agreement, the Arbitrator shall apply the law of the
Commonwealth of Virginia, United States, including, but not limited to, its
provisions of the United Nations Convention on Contracts for the International
Sales of Goods. The one Arbitrator shall be selected by mutual agreement of the
Parties; if the Parties cannot agree upon an Arbitrator within Thirty [30] days,
the American Arbitration Association shall appoint an Arbitrator as soon as
possible, but within Thirty [30] days, in accordance with the then-prevailing
rules. The Arbitrator is not authorized to act as amiable compositeur but shall
rule in accordance with the applicable substantive law. The Arbitrator shall
streamline the procedures while ensuring fairness in order to quickly and
cost-effectively resolve the dispute. The award shall be in writing. The
Arbitrator may award costs and reasonable attorney’s fees to the prevailing
Party in accordance with the Arbitrator’s judgment of justice and fair play.

 

10.4 Severability. In the event that any provision of this Agreement is held to
be unenforceable under applicable law, this Agreement will continue in full
force and effect without such provision and will be enforceable in accordance
with its terms.

 

10.5 Construction. The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. Unless the context of this Agreement clearly requires otherwise: (a)
references to the plural include the singular, the singular the plural, and the
part the whole, (b) references to one gender include all genders, (c) “or” has
the inclusive meaning frequently identified with the phrase “and/or,” (d)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” and (e)
references to “hereunder,” “herein” or “hereof” relate to this Agreement as a
whole. Any reference in this Agreement to any statute, rule, regulation or
agreement, including this Agreement, shall be deemed to include such statute,
rule, regulation, or agreement as it may be modified, varied, amended, or
supplemented from time to time.

 

10.6 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior or contemporaneous agreements and
understanding other than this Agreement relating to the subject matter hereof.

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 5/7

 

 

10.7 Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by the parties hereto. No provision of this Agreement may be
waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

 

10.8 Counterparts. This Agreement may be in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument.

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 6/7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Retainer Agreement as of
the date first written above.

 

COMPANY: Vantage Health, Inc.

2395 Broadway Street

Redwood City, CA 94063

 

By:/s/ J. Jeremy Barbera   Title:Chairman and Chief Executive Officer  

 

DIRECTOR

William S. Rees, Jr.

 

P. O. Box 1003

McLean, VA 22101

 

Vantage Health, Inc. Board of Directors Retainer Agreement with William S. Rees,
Jr.Page 7/7

 

 